1    Stacey H. Wang (SBN 245195)
     stacey.wang@hklaw.com
2    HOLLAND & KNIGHT LLP
3    400 South Hope Street, 8th Floor
     Los Angeles, CA 90071
4    Tel.: 213-896-2400
5    Facsimile: 213-896-2450

6    Michael B. Eisenberg (pro hac vice)
7    michael.eisenberg@hklaw.com
     HOLLAND & KNIGHT LLP
8    31 West 52nd Street
9    New York, NY 10019
     Tel.: 212-513-3200
10   Facsimile: 212-385-9010
11
     Attorneys for Defendant
12   VRS Design, Inc. and iSpeaker Co., Ltd.
13
                       UNITED STATES DISTRICT COURT
14                    CENTRAL DISTRICT OF CALIFORNIA
15   SPIGEN KOREA CO., LTD, a Republic         NCase No.: 2:16-cv-08559-DOC-DFM
16   of Korea corporation                       Assigned to Hon. David O. Carter
17                 Plaintiff,                   JUDGMENT
18        vs.
19
20   ISPEAKER CO., LTD., a Republic of
21   Korea corporation; VRS DESIGN, INC.,
     a California corporation; DOES 1
22   through 10, inclusive
23
                   Defendants.
24
25
26
27
28

                                        JUDGMENT
1         This Court, having entered an Order (Dkt 157) and Supplemental Order (Dkt
2    167) granting summary judgment in favor of Defendants iSpeaker Co., Ltd. and
3    VRS Design, Inc. on July 16, 2018 and October 22, 2018, hereby enters final
4    judgment pursuant to said Orders.
5         THEREFORE, IT IS HEREBY ORDERED AND ADJUDGED that
6    judgment be entered in favor of Defendants iSpeaker Co., Ltd. and VRS Design,
7    Inc. Defendants iSpeaker Co., Ltd. and VRS Design, Inc. shall file any requests
8    for costs and fees within 14 days from the entry of this order. Plaintiff Spigen
9    Korea Co., LTD shall file its opposition within 14 days from Defendants’ filing of
10   request for costs and fees.
11
12
     IT IS SO ORDERED.
13
14
15
16   Date: November 7, 2018
17                                              Honorable David O. Carter
                                                United States District Judge
18
19
20
21
22
23
24
25
26
27
28
                                             1
                                         JUDGMENT
